                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
                                                                        DATE FILED: 04/02/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :        19-CR-862 (VEC)
                                                                :
                                                                :            ORDER
 MICHAEL GONZALEZ,                                              :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        IT IS HEREBY ORDERED THAT the oral argument currently scheduled for April 2,

2020, at 2:30 P.M. is adjourned by 45 minutes, to 3:15 P.M. All parties and interested members

of the public must dial 1-888-363-4749, using the access code 3121171 and the security code

6351. While members of the public are welcome to join the call, they are directed to mute their

telephones for the duration of the call.



SO ORDERED.

Dated: April 2, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
